United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Tulsa, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Christopher L. Kannady, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0120
Issued: September 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 22, 2018 appellant, through counsel, filed a timely appeal from an April 30,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 30, 2018 decision, OWCP received additional evidence. Appellant also
submitted new evidence accompanying her request for appeal to the Board. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on
appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first
time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of total
disability commencing February 3, 2016, causally related to her accepted May 7, 2013 right
shoulder employment injury.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are set forth
below.
On May 16, 2013 appellant, then a 52-year-old lead transportation security officer, filed a
traumatic injury claim (Form CA-1) alleging that at 1:00 p.m. on May 7, 2013 she sustained a right
shoulder strain/sprain while lifting and pulling heavy luggage from a conveyor belt while in the
performance of duty. On July 24, 2013 OWCP accepted the claim for the conditions of other
affections of the right shoulder region, not elsewhere classified. Dr. James D. Cash, a Boardcertified orthopedic surgeon, diagnosed a torn right rotator cuff. On October 2, 2013 he performed
an authorized arthroscopic subacromial decompression, labral debridement, and distal clavicle
resection. Dr. Cash returned appellant to full duty without restrictions as of February 20, 2014.
Appellant resumed full duty on or about May 21, 2014.
On February 3, 2016 appellant filed a notice of recurrence (Form CA-2a) claiming
disability commencing that day. She contended that her assigned duties on and after May 8, 2013
exacerbated residual shoulder, neck, and back pain from the May 7, 2013 employment injury.
Appellant stopped work on February 3, 2016 and claimed wage-loss compensation through
February 10, 2016. In support of her claim, she submitted a November 12, 2015 electrodiagnostic
study report demonstrating right ulnar nerve entrapment at the elbow. OWCP denied appellant’s
claim for recurrence of disability by decision dated April 13, 2016 finding that the medical
evidence of record was insufficient to establish causal relationship between an accepted right
shoulder condition and the claimed period of disability.5 Following a request for reconsideration
not supported by additional evidence or argument, it denied reconsideration by nonmerit decision
dated May 17, 2016. Appellant then appealed to the Board.
By decision dated February 9, 2017,6 the Board affirmed the April 13, 2016 and May 17,
2016 OWCP decisions, finding that the medical evidence of record did not contain rationalized
medical evidence supporting a worsening of the accepted right shoulder condition as of
February 3, 2016. The Board further found that OWCP properly denied reconsideration of the
merits of the claim pursuant to 5 U.S.C. § 8128(a).
On March 27, 2017 appellant, through counsel, requested reconsideration. He contended
that the medical evidence of record, including “Dr. Nguyen’s May 2016 report,” were sufficient

4

Docket No. 16-1876 (issued February 9, 2017).

On March 27, 2017 OWCP issued a correction to its April 13, 2016 decision, noting that it had accepted “other
affections of shoulder region, not otherwise specified, right.”
5

6

Supra note 4.

2

to establish the claimed recurrence of disability. Counsel submitted billing statements and related
correspondence, but did not provide the referenced medical report.
By decision dated December 11, 2017, OWCP denied modification finding that the
additional evidence submitted had not established the claimed recurrence of disability.
On January 30, 2018 appellant, through counsel, requested reconsideration and submitted
additional evidence. In a report dated January 3, 2018, Dr. Geoffrey B. Plumlee, a Board-certified
family practitioner, described a January 2016 employment incident in which a conveyor belt
unexpectedly engaged and “jerked” appellant’s feet from beneath her, precipitating chronic back
and neck pain with paresthesias into all extremities. He opined that appellant’s neck and back
symptoms were “due to the work-related injury.”
By decision dated April 30, 2018, OWCP denied modification of the December 11, 2017
decision.
LEGAL PRECEDENT
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.7 Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages.8 An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.9 When, however, the medical evidence
establishes that the residuals or sequelae of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in his or her employment, he or she is
entitled to compensation for loss of wages.10
OWCP’s implementing regulations define a recurrence of disability as an inability to work
after an employee has returned to work, caused by a spontaneous change in a medical condition,
which resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment.11
When an employee claims a recurrence of disability due to an accepted employmentrelated injury, he or she has the burden of proof to establish by the weight of the reliable, probative,
and substantial evidence that the recurrence of disability is causally related to the original injury.
This burden includes the necessity of furnishing evidence from a qualified physician who, on the
basis of a complete and accurate factual and medical history, concludes that the condition is

7

20 C.F.R. § 10.5(f); S.T., Docket No. 18-0412 (issued October 22, 2018).

8

See L.W., Docket No. 17-1685 (issued October 9, 2018).

9

See D.G., Docket No. 18-0597 (issued October 3, 2018).

10

See D.R., Docket No. 18-0323 (issued October 2, 2018).

11

20 C.F.R. § 10.5(x).

3

causally related to the employment injury and supports this conclusion with sound medical
reasoning.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a recurrence of
total disability commencing February 3, 2016, causally related to her accepted May 7, 2013 right
shoulder injury.
Preliminarily, the Board notes that it is unnecessary to reconsider the evidence appellant
submitted prior to the issuance of OWCP’s May 17, 2016 decision because the Board already
considered this evidence in its February 9, 2017 decision. Findings made in prior Board decisions
are res judicata absent any further review by OWCP under section 8128 of FECA.13
OWCP accepted appellant’s original claim for a right shoulder condition as a result of the
accepted May 7, 2013 employment injury. Appellant underwent authorized arthroscopic right
shoulder surgery on October 2, 2013. She returned to full-time, full-duty work on or about
May 21, 2014. Appellant stopped work on February 3, 2016 and claimed a recurrence of total
disability commencing on that date due to the accepted May 7, 2013 employment injury. She also
indicated that her assigned employment duties had caused or contributed to her condition.
Appellant submitted a January 3, 2018 report by Dr. Plumlee. Dr. Plumlee did not discuss
the accepted May 7, 2013 right shoulder injury or address whether that condition spontaneously
worsened on February 3, 2016. Rather, he opined that a January 2016 employment incident had
caused back and neck pain with paresthesias. Dr. Plumlee thus implicated a new employment
incident that broke the legal chain of causation from the accepted May 7, 2013 right shoulder
employment injury.14 As appellant has not submitted medical evidence establishing a recurrence
of disability due to her accepted May 7, 2013 employment injury, without intervening cause, the
Board finds that she has not met her burden of proof.15
On appeal counsel asserts that the medical evidence of record is sufficient to establish a
worsening of the accepted right shoulder condition on February 3, 2016. As explained above,
appellant’s physicians did not provide sufficient medical rationale to meet appellant’s burden of
proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

12

C.B., Docket No. 19-0121 (issued July 2, 2019); D.S., Docket No. 17-1401 (issued March 23, 2018); Ricky S.
Storms, 52 ECAB 349 (2001); Helen Holt, 50 ECAB 279 (1999).
13
J.R., Docket No. 19-0364 (issued July 3, 2019); M.M., Docket No. 18-1366 (issued February 27, 2019). E.C.,
Docket No. 17-1765 (issued January 24, 2018); E.L., Docket No. 16-0635 (issued November 7, 2016).
14

See P.S., Docket No. 17-1371 (issued November 6, 2017).

15

C.B., supra note 12; E.R., Docket No. 18-0202 (issued June 5, 2018).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
total disability commencing February 3, 2016, causally related to her accepted May 7, 2013 right
shoulder employment injury.
ORDER
IT IS HEREBY ORDERED THAT the April 30, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 11, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

